Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 6/28/22 is acknowledged.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Specification
The disclosure is objected to because of the following informalities:  [0034], [0225], [0227], [0249], [0300] and [0325] of the Specification (see Pre-Grant Publication) recite “decrees” which appears to be a misspelling of “degrees”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allanic et al (US 2002/0028854).
For claim 1, Allanic et al teach an ink for producing a shaped article, comprising: a photopolymerizable compound ([0010]); and 10% by volume to 95% by volume of air bubbles relative to the total volume of the ink ([0011] and [0015]).
For claim 6, Allanic et al teach the air bubbles contain inert gas ([0031]).
For claim 7, Allanic et al teach a three-dimensional shaping apparatus comprising: an injection part that contains the ink for producing a shaped article according to Claim 1 and injects the ink; and a light irradiating part that irradiates the ejected ink with light to cure the ink ([0050]-[0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Allanic et al (US 2002/0028854).
Allanic et al teach the invention as discussed above.
For claims 2-3, though Allanic et al do not teach a number-average diameter of the air bubbles is within a range of 0.01 um to 200 um; or a number-average diameter of the air bubbles is within a range of 1 um to 200 um, Allanic et al do teach the composition includes medium-sized bubbles smaller than 0.3 millimeter (300 um), preferably 0.1 mm (100 um) in a proportion of at least 30%, for example 30 to 90%, preferably at least 90%, by volume with respect to the total volume of the bubbles ([0030]) and since the claimed ranges overlap the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.  
For claims 4-5, though Allanic et al do not teach the viscosity at 25°C of the ink for producing a shaped article is within a range of 1 mPa-s to 10,000 mPa-s; or a viscosity at 25°C of the ink for producing a shaped article is within a range of 10 mPa-s to 1,000 mPa-s, Allanic et al do teach the composition may be obtained from a paste or a liquid and the term “paste” includes, in particular, materials with a high viscosity, greater than 10,000 mPa-s, and the composition may include all types of additives used in traditional rapid prototyping procedures, such as thinners, which reduce the viscosity of the photopolymerizable material ([0035]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the viscosity at 25°C of the ink for producing a shaped article be within a range of 1 mPa-s to 10,000 mPa-s; or a viscosity at 25°C of the ink for producing a shaped article be within a range of 10 mPa-s to 1,000 mPa-s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the viscosity for effective material deposition.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743